       Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 1 of 29




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DEBRA MILLER,                      :
                                   :
            Plaintiff,             :    No. 3:19-cv-01726
                                   :
     v.                            :    (SAPORITO, M.J.)
                                   :
ANDREW SAUL,                       :
Commissioner of                    :
Social Security,                   :
                                   :
            Defendant.             :

                            MEMORANDUM

     This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s final decision denying

Debra Miller’s claim for disability insurance benefits under Title II of the

Social Security Act. The parties have consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to the provisions

of 28 U.S.C. § 636(b) and Rule 72(b) of the Federal Rules of Civil

Procedure. (Doc. 10).

     For the reasons stated herein, we will AFFIRM the decision of the

Commissioner.
         Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 2 of 29




I.   Procedural Background

     On February 19, 2015, Miller protectively filed an application for

disability benefits under Title II of the Social Security Act alleging

disability as of June 13, 2013. In her application, Miller alleged that the

following impairments prevent her from engaging in any work: morbid

obesity, fibromyalgia, rheumatoid arthritis, depression, anxiety, lupus,

vitamin D deficiency, osteoporosis, Sjogren’s syndrome bursitis,

hyperlipidemia, hypothyroidism, GERD/reflux, esophagitis, pharyngitis,

sinusitis, small patella tractor spur, and hypertension. (Case No. 1:18-cv-

00096, Doc. 1, at 2).

     Miller’s claim was initially denied on July 7, 2015. Thereafter, on

August 21, 2015, Miller filed a timely request for an administrative

hearing. Her request was granted. Miller appeared and testified in

Harrisburg, Pennsylvania, before Administrative Law Judge (“ALJ”)

Susan Torres on March 16, 2017. Miller was represented by counsel,

Ronald Tomasko, throughout the proceeding. An impartial vocational

expert    (“VE”),   Sheryl    Bustin,    appeared   and    testified   at   the

administrative hearing. Christopher Miller, the claimant’s husband, also



                                        -2-
       Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 3 of 29




appeared and testified. (Tr. 31).

     On May 30, 2017, the ALJ denied Miller’s application for benefits

in a written decision. Miller sought further review of her claim by the

Appeals Council, but her request was denied on November 17, 2017. This

made the ALJ’s May 30, 2017, decision the final decision subject to

judicial review by this Court.

     Miller filed a timely complaint in this Court on January 12, 2018.

(Case No. 1:18-cv-00096, Doc. 1). In response, defendant filed an

uncontested motion to remand because the ALJ inadvertently considered

medical records relating to another individual in evaluating Miller’s RFC

and her subjective statements. (Case No. 1:18-cv-18-00096, Doc. 9 at 2).

On April 23, 2018, the Honorable Yvette Kane of this court granted the

motion to remand and directed the clerk to close the case. (Case No. 1:18-

cv-00096, Doc. 10).

       On June 29, 2018, the Appeals Council ordered that this matter

be remanded to an ALJ to give “further consideration” to Miller’s

“maximum residual functional capacity” and “further evaluate” Miller’s

symptoms. (Tr. 112-13). A remand hearing was held on December 13,

2018, before the same ALJ. On March 27, 2019, the ALJ again denied



                                    -3-
       Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 4 of 29




Miller’s application for benefits in a written decision. (Tr. 8-23). Miller

sought further review of her claim by the Appeals Council, but her

request was denied on August 5, 2019. This makes the ALJ’s March 27,

2019, decision the final decision subject to judicial review by this Court.

      On October 3, 2019, Miller filed a timely complaint in this court.

(Doc. 1). In her complaint, Miller alleges that the final decision of the

Commissioner is erroneous and is not supported by substantial evidence

and is not in accordance with the law. On December 11, 2019, the

Commissioner filed his answer, in which he maintains that the ALJ’s

decision was made in accordance with the law and is supported by

substantial evidence. (Doc. 6).

II.   Factual Background

      Miller is an adult individual born November 18, 1973. She was

thirty-nine years old at the time of the alleged onset of disabilityJune

13, 2013. (Tr. 58). Miller’s age at the onset date makes her a “younger

person” under the Commissioner’s regulations whose age generally does

not affect her ability to adjust to other work. See 20 C.F.R. §404.1563.

      At the time of the administrative hearing, Miller was forty-five

years old and resided with her husband in Elizabethville, Pennsylvania,



                                   -4-
        Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 5 of 29




which    is   in   the   Middle   District   of   Pennsylvania.   (Tr.   175,

275). Miller’s past work included work as a medical secretary. (Tr. 65).

     Miller completed a high school education and attended a technical

school. (Tr. 179). Miller stated that she is able to drive, but not long

distances. (Tr. 309). In a Function Report dated May 5, 2015, Miller

stated that she wakes up, gets out of bed, uses the bathroom, and then

usually goes back to bed. Some days she watches television, goes on the

computer to check emails, does her banking, shops online, goes on social

media, rests, reads, and talks on the phone. Some days she drives to the

post office, or to get something to eat, and goes to her doctor appointment.

If she is having a good day, she will make dinner. (Tr. 307-13). Miller

stated that she enjoys reading, watching television, spending time with

her nieces and nephew, going to movies, going out to eat, going on

vacation, going shopping, bowling, miniature golf and swimming,

although she does not do them well anymore because of pain and

exhaustion. (Tr. 310). Miller stated that she does not spend a lot of time

with others but does spend time talking on the phone and using the

computer. (Tr. 310).

     Miller stated that her extreme fatigue, exhaustion, constant pain



                                    -5-
       Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 6 of 29




when standing, sitting, bending, laying, concentration problems, memory

issues, depression, anxiety, and constant headaches prevent her from

working. (Tr. 306). Her conditions affect her sleep because of the pain

and trying to get in a comfortable position. She stated that she has

difficulty dressing, bathing, taking care of her personal care, and using

the toilet. (Tr. 307). She stated she is able to prepare quick meals. (Tr.

308). She stated she can no longer perform outdoor chores, she does not

do any cleaning, but she does dishes and laundry sometimes.             Her

husband does most of the housework, especially if it involves standing,

bending, or kneeling. (Tr. 308).    She stated she does go out to shop in

stores, and she shops by phone and on computer. She shops for personal

essential needs, groceries, and gifts. She goes to the grocery store with

her husband every two weeks. (Tr. 309).

     Miller stopped working in September 15, 2011, when the company

she worked for let her go due to downsizing. (Tr. 276).

     At the administrative hearing held on December 13, 2018, Miller

testified that she suffers from chronic pain. She stated that she has pain

throughout her entire body but that the major pains are in her back,

neck, knees, and feet. (Tr. 37). She stated that currently she uses a



                                   -6-
       Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 7 of 29




wheelchair to get around. She stated that she has difficulty sleeping at

night and sleeps during the day. (Tr. 38). Miller stated that she has

difficulty concentrating and feels like her brain is “fizzy.”   She stated

that the medications that she has been prescribed cause infections, and

then she needs to stop taking them and try a different one. (Tr. 39). She

stated that she needs her husband to help her with activities of daily

living and that he does the cooking and cleaning. (Tr. 40). She stated

that she is unable to bend, stoop, kneel, handle/finger things. (Tr. 41).

She stated that some days are better than others. (Tr. 42).

     Testimony shows that in August of 2013 Miller was taking care of

a one-year-old baby. (Tr. 43). Miller stated that she has lost and gained

weight on and off. She stated at some point she may try weight loss

surgery. (Tr. 44-45).

     Additionally, Christopher Miller, the claimant’s husband testified

at the hearing. He stated that his wife continues to suffer with chronic

pain in her neck, back, knees, legs, and hands. She has trouble walking,

and it has gotten worse over time. (Tr. 47). He stated that she has

trouble sleeping due to pain that keeps her awake. He stated that she

has trouble keeping on task and understanding directions sometimes.



                                   -7-
        Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 8 of 29




She suffers with infections which are side effects from medications. He

stated that everyday he helps her get dressed, gets her things to eat,

cleans the house, helps her to bed, helps her with her shower. (Tr. 48-

49).

III. Standard of Review

       When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d Cir.

2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Pierce v. Underwood, 487

U.S. 552 (1988). Substantial evidence is less than a preponderance of the

evidence but more than a mere scintilla. Richardson v. Perales, 402 U.S.

389, 401 (1971). A single piece of evidence is not substantial evidence if

the ALJ ignores countervailing evidence or fails to resolve a conflict

created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). In an adequately developed factual record, substantial evidence



                                    -8-
       Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 9 of 29




may be “something less than the weight of the evidence, and the

possibility of drawing two inconsistent conclusions from the evidence

does not prevent [the ALJ’s decision] from being supported by substantial

evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

“In determining if the Commissioner’s decision is supported by

substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003). The

question before the Court, therefore, is not whether the claimant is

disabled, but whether the Commissioner’s finding that he or she is not

disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).



                                     -9-
         Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 10 of 29




     To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a). To satisfy this

requirement, a claimant must have a severe physical or mental

impairment 1 that makes it impossible to do his or her previous work or

any other substantial gainful activity 2 that exists in the national

economy. 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1505(a).

     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a). Under this process, the Commissioner must

determine, in sequence: (1) whether the claimant is engaged in

substantial gainful activity; (2) whether the claimant has a severe


     1  A “physical or mental impairment” is an impairment resulting
from “anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 423(d)(3).
      2 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510.

                                     - 10 -
          Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 11 of 29




impairment; (3) whether the claimant’s impairment meets or equals a

listed impairment; 3 (4) whether the claimant is able to do past relevant

work, considering his or her residual functional capacity (“RFC”); 4 and

(5) whether the claimant is able to do any other work, considering his or

her RFC, age, education, and work experience. Id. The claimant bears

the   initial    burden    of   demonstrating    a   medically   determinable

impairment that prevents him or her from doing past relevant work. 42

U.S.C. § 423(d)(5); 20 C.F.R. § 404.1512; Mason, 994 F.2d at 1064. Once

the claimant has established at step four that he or she cannot do past

relevant work, the burden then shifts to the Commissioner at step five to

show that jobs exist in significant numbers in the national economy that

the claimant could perform consistent with his or her RFC, age,

education, and past work experience. 20 C.F.R. § 404.1512(f); Mason, 994

F.2d at 1064.


      3  An extensive list of impairments that warrant a finding of
disability based solely on medical criteria, without considering vocational
criteria, is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
      4 “Residual functional capacity” is the most a claimant can do in a

work setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1). In assessing a claimant’s RFC, the Commissioner
considers all medically determinable impairments, including those that
are not severe. Id. § 404.1545(a)(2).

                                      - 11 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 12 of 29




IV.   The ALJ’s Decision

      In her most recent decision of March 27, 2019, denying Miller’s

claim, the ALJ evaluated Miller’s application for benefits at each step of

the sequential process. At step one, the ALJ found that Miller did not

engage in substantial gainful activity between her alleged onset date of

June 13, 2013, and December 31, 2016, her date last insured. (Tr. 13). At

step two, the ALJ found the following impairments were medically

determinable and severe during the relevant period: chronic fatigue

syndrome,     morbid   obesity,   fibromyalgia,     rheumatoid     arthritis,

unspecified    depressive   disorder,      unspecified   anxiety   disorder,

gastroesophageal reflux disease and hypertension. (Tr. 13). At step three,

the ALJ found that Miller did not have an impairment or combination of

impairments that met or medically equaled the severity of an impairment

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, during the relevant

period. (Tr. 14).

      Between steps three and four, the ALJ assessed Miller’s RFC. After

evaluating the relevant evidence of record, the ALJ found that Miller had

the RFC to perform sedentary work as defined in 20 C.F.R. § 404.1567(a),

except she:



                                  - 12 -
       Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 13 of 29




            could occasionally climb ramps and stairs and never
            climb ladders, ropes or scaffolds. The claimant could
            never crawl and could occasionally balance, stoop, kneel
            and crouch. She must have avoided concentrated
            exposure to extreme cold and heat, wetness, humidity,
            vibration and hazards, such as heights and moving
            machinery. Further, she could understand, remember
            and carry out simple instructions.

(Tr. 16).

       The ALJ’s conclusions at steps four and five of the sequential

evaluation process were based on this RFC assessment and testimony by

the vocational expert. At step four, the ALJ found that Miller was not

capable of performing her past relevant work as a medical secretary. (Tr.

21).

       At step five, the ALJ further found that, in the alternative to her

past relevant work, Miller could perform other jobs that exist in

significant numbers in the national economy. Specifically, the ALJ relied

on testimony by the vocational expert about whether there were jobs for

a hypothetical individual with Miller’s age, education, work experience,

and RFC. The vocational expert testified that Miller could perform the

occupations of final assembler, optical goods, DOT #713.687-018, an

unskilled sedentary job with 40,000 positions nationally; carding

machine operator, DOT #681.685-030, an unskilled sedentary job with


                                     - 13 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 14 of 29




20,000 positions nationally; or call out operator, DOT # 237.367-014, an

unskilled sedentary job with 20,000 positions nationally. (Tr. 22)

V.    Discussion

      Miller contends the decision of the Commissioner contains multiple

errors. Miller specifically argues three issues: (1) that the ALJ failed to

properly evaluate the medical evidence of record; (2) that the ALJ

improperly discounted/discredited the symptoms Miller experiences as a

result of her fibromyalgia and rheumatoid arthritis diagnosis; and (3)

that the ALJ failed to adhere to the dictates of the Appeals Council

remand directive of June 29, 2018. In response, she requests that this

court reverse and vacate the ALJ’s denial and order the Commissioner to

pay this disability claim or in the alternative, remand the matter with

specific instructions for the court. (Doc. 11, at 16).

      A. The ALJ’s evaluation of medical opinion evidence

      First, Miller asserts that the ALJ failed to properly evaluate the

medical evidence of record. Miller contends that the ALJ erred in this

finding because she failed to properly credit the medical opinions by her

treating rheumatologist, Natalie Dubchak, M.D., who opined in a medical

source statement dated March 7, 2017, that, due to her pain and fatigue,



                                    - 14 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 15 of 29




Miller would miss three days or more of work per month, she would

require “15 minute reclining breaks” every two hours, she would require

5-minute restroom breaks every 45 minutes to 2 hours, and she

could rarely do “handling” and could only occasionally do “reaching” and

“fingering.”   (Tr. 618-19).   Dr. Dubchak opined in a medical source

statement dated October 24, 2018, that Miller had the capacity to sit for

only two hours during the course of an eight hour workday, she needed a

cane to ambulate, and she can only occasionally engage in bilateral

reaching, handling and fingering, she could not be exposed to mechanical

parts, and she would require a quiet work setting. (Tr. 838-47).

Additionally, Dr. Dubchak dictated a note on November 21, 2018, opining

that Miller was not physically capable of performing sedentary, unskilled

type vocations. (Tr. 383). In addition, Miller argues that the ALJ erred

by not giving proper weight to the opinion of her primary care physician,

Edward Lentz, D.O., who prepared a summary report dated December

10, 2018, indicating that Miller had been “under his care for many years

and I am quite familiar with her condition.” (Tr. 960). Dr. Lentz opined

that Miller is in “obvious pain” from her severe impairments including

fibromyalgia and morbid obesity. He further opined that Miller would be



                                   - 15 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 16 of 29




unable to work due to her pain, weight, and prescription medication

usage. (Tr. 960).

Dr. Dubchak’s opinion

     Here, the ALJ pointed to the October 2018 opinion of Miller’s

rheumatologist, wherein she opined that Miller could:

           occasionally lift up to 20 pounds and
           occasionally carry up to 10 pounds, sit for 2
           hours total in an 8-hour day and stand and
           walk for only 5 minutes each in an 8-hour
           day, with occasional reaching, handling, and
           fingering, no pushing/pulling and continuous
           feeling, occasional operation of bilateral foot
           controls, no postural activity and no
           exposure to any environmentals.

(Tr. 618-19, 838-43).

     Ultimately, the ALJ gave this opinion partial but limited weight as

it did not pertain to the relevant period at issue, noting that Dr. Dubchak

opined that these limitations were present since 2017―after Miller’s date

last insured. (Tr. 843). The ALJ also noted that in March 2017, Dr.

Dubchak opined that Miller would miss more than 3 days per month,

require excessive restroom breaks (15 minute breaks every 45 minutes to

2 hours) and reclining breaks (15 minute breaks every 2 hours), and that

she would be capable of only 1 hour of standing/walking, 4-5 hours of



                                  - 16 -
       Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 17 of 29




sitting, occasional lifting and carrying of up to 10 pounds, occasional

push/pull, occasional climbing of stairs (and no other climbing), rarely

balancing and bending/stooping, no kneeling or crouching, frequent

feeling, occasional fingering and reaching, and rare handling. (Tr. 618-

19).

       The ALJ explained that he afforded limited weight due to the

evidence showing improvement in pain and GI symptoms with

medication, largely normal findings on examination related to range of

motion, strength and sensation, and her conditions were not associated

with severe medical complications to support excessive breaks. (Tr. 416,

571, 851). The evidence supports Miller’s reports of pain with walking,

as such, significant walking limitations are consistent with the evidence.

(Tr. 406, 414, 418, 542). Thus, the ALJ properly afforded this opinion

partial weight. (Tr. 20).

       Dr. Lentz

       The ALJ also pointed to the opinion of Dr. Lentz, a treating

provider, who opined in December 2018 that Miller was:

       Unable to lift more than 10 pounds, walk at all without
       pain in the left knee and back, perform fine motor
       movements without difficulty or sit for more than 30
       minutes in one position.


                                   - 17 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 18 of 29




(Tr. 960).

      He suggested that Miller was “totally disabled” and “unable to

perform any work for a wage.” (Tr. 960). This opinion also is dated after

the date of last insured in this case, and the ALJ felt it was not a true

reflection of her abilities during the pertinent period.   Additionally, the

ALJ found that the opinion was not consistent with the rheumatology

records that noted no evidence of degenerative arthritis or pathology via

studies of the lumbar spine or knee. (Tr. 418, 551). The ALJ found that

there was no evidence from the relevant period the Miller could only sit

for 30 minutes or that she had problems with fine motor movement, as

she generally presented with intact range of motion, sensation and

strength on examination, and she indicated that she could prepare meals

and do laundry. (Tr. 416, 533, 539, 543, 545, 547, 549). The record did

document pain with walking, which is consistent with Dr. Lentz’s opinion

and therefore the ALJ afforded partial weight to this opinion. (Tr. 406,

414, 418).

      To be a “medical opinion” entitled to “controlling weight,” an

opinion must come from a “treating source,” it must be “well-supported

by medically acceptable clinical and laboratory diagnostic techniques,”


                                   - 18 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 19 of 29




and it must be “not inconsistent with the other substantial evidence in

your case record.” 20 C.F.R. § 404.1527(a)(2), (c)(2); Soc. Sec. Ruling 96-

2p, 1996 WL 374188, at *2. Under the Social Security regulations in effect

at the time of the ALJ’s decision in this case, a “treating source” is defined

as a licensed physician, psychologist, or other acceptable medical source

“who provides you, or has provided you, with medical treatment or

evaluation and who has, or has had, an ongoing treatment relationship

with you.” 20 C.F.R. § 404.1527(a)(2); see also id. § 404.1502(a) (defining

“acceptable medical source”). As to what constitutes an “ongoing

treatment relationship,” the regulation states:

        Generally, we will consider that you have an ongoing
        treatment relationship with an acceptable medical
        source when the medical evidence establishes that you
        see, or have seen, the source with a frequency consistent
        with accepted medical practice for the type of treatment
        and/or evaluation required for your medical condition(s).
        We may consider an acceptable medical source who has
        treated or evaluated you only a few times or only after
        long intervals (e.g., twice a year) to be your treating
        source if the nature and frequency of the treatment or
        evaluation is typical for your condition(s).

Id. § 404.1527(a)(2).

     If not well-supported by medically acceptable clinical and

diagnostic techniques or inconsistent with other substantial evidence in



                                    - 19 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 20 of 29




the case record, a treating source medical opinion is nevertheless entitled

to deference. Soc. Sec. Ruling 96-2p, 1996 WL 374188, at *4. Ordinarily,

it will be afforded “great weight.” See id. at *2; Morales v. Apfel, 225 F.3d

310, 317 (3d Cir. 2000). See generally 20 C.F.R. § 404.1527(c) (detailing

factors considered in evaluating weight given to a medical opinion).

     Here, Dr. Dubchak’s opinion that Miller is “unable to work due to

her pain, weight, and prescription medication usage” and Dr. Lentz’s

opinion that Miller is “totally disabled” and “unable to perform any work

for a wage” are not medical opinions, but rather opinions on whether

Miller is disabled, an issue expressly reserved to the Commissioner. See

id. § 404.1527(d)(1); Dixon v. Comm’r of Soc. Sec., 183 Fed. App’x 248,

251 (3d Cir. 2006) (“[O]pinions on disability are not medical opinions and

are not given any special significance.”); Snow v. Astrue, Civil Action No.

12-5 Erie, 2013 WL 501377, at *8 (W.D. Pa. Jan. 15, 2013) (“The ultimate

determination as to whether a claimant is disabled is reserved to the

Commissioner.”). “Medical sources . . . sometimes offer opinions . . .

about an individual’s ability to do past relevant work or any other type of

work. Because these are administrative findings that may determine

whether an individual is disabled, they are reserved to the



                                   - 20 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 21 of 29




Commissioner. . . . [T]hey can never be entitled to controlling weight or

given special significance.” Soc. Sec. Ruling 96-5p, 1996 WL 374183, at

*5; see also Dixon, 183 Fed. App’x at 252 (finding that treating source

opinions stating that a claimant was unable to do specific jobs “reflected

the treating professionals’ opinions on disability, [and] they were

properly afforded no special significance”); Snow, 2013 WL 501377, at *8

(“Since medical doctors typically lack the vocational expertise needed to

ascertain whether an individual’s limitations would preclude the

performance of specific jobs, their opinions as to whether a claimant is

‘disabled’ carry little weight. . . . Questions pertaining to employer

expectations are more appropriately addressed by a vocational expert.”).

      Additionally, Miller claims that the ALJ failed in his duty to

develop the record by failing to seek a consultative evaluation and/or

have a medical consultant testify at the remand hearing. (Doc. 11, at 7-

8).

      While social security hearings are non-adversarial and ALJs seek

to help claimants in developing the record, the burden of proving that one

is disabled in steps one through four of the sequential evaluation

processes is on the claimant, not the ALJ. See Durden v. Colvin, 191 F.



                                  - 21 -
         Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 22 of 29




Supp. 3d 429, 449–50 (M.D. Pa. 2016) (stating that the claimant has the

burden “to develop the record regarding his or her disability because the

claimant is in a better position to provide information about his or her

own medical condition”).

     Although the ALJ has the duty to assist a claimant in developing a

full and fair record, Ventura, 55 F.3d at 902, an ALJ is not required to

“search out relevant evidence which might be available, since that would

in effect shift the burden of proof to the government.” See Gober, 574

F.2d at 777; Wolfe, 203 F. Supp. 3d at 481–82; Orndorff, 215 F. Supp. 3d

at 404. Moreover, “[w]hile an ALJ is required to assist the claimant in

developing a full record, he or she has no such obligation to ‘make a case’

for every claimant.” Durden v. Colvin, 191 F. Supp. 3d 429, 449 (M.D. Pa.

2016).

           The burden [still] lies with the claimant to develop the
           record regarding his or her disability because the
           claimant is in a better position to provide information
           about his or her own medical condition. The ALJ’s only
           duty in this respect is to ensure that the claimant’s
           complete medical history is developed on the record
           before finding that the claimant is not disabled. . . . Only
           if the evidence before the Commissioner is insufficient
           does the ALJ have the duty to attempt to obtain
           additional evidence to determine whether a claimant is
           disabled.



                                      - 22 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 23 of 29




     The ALJ’s duty is to ensure that the evidence is sufficient to make

a benefit determination and to resolve any material conflicts or

ambiguities in the evidence. Moreover, because Miller was represented

by counsel at the administrative level, the ALJ is entitled to assume that

the claimant is making the strongest case possible for benefits. Glenn v.

Sec’y of Health & Hum. Servs., 814 F.2d 387, 391 (7th Cir. 1987).

     In this case, the ALJ complied with her duty to ensure that the

record was fully developed. Miller’s medical records were complete, and

there is nothing ambiguous or unclear about the assessment or treatment

records of Drs. Dubchak and Lentz. Thus, we find the evidence of record

sufficient for the ALJ to make her disability determination. See Conrad

v. Colvin, Civil Action No. 13-204, 2014 WL 2980889, at *5 (W.D. Pa. July

1, 2014); see also Walter v. Berryhill, Civil Action No. 17-1124, 2018 WL

3474645, at *7–*8 (W.D. Pa. July 19, 2018).

     The ALJ in this case demonstrated her consideration of Miller’s

limitations within the decision. (Tr. 13-22). More specifically, the ALJ

discussed how Miller’s treatment notes do not support her allegations.

She discussed the records which show that Miller was able to care for a

one-year old baby, perform matters of personal care and prepare meals.



                                  - 23 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 24 of 29




She discussed how Miller’s mental symptoms were managed with very

little treatment and her hypertension and GI issues were controlled with

medication.   She discussed that the records reflected Miller’s lower

extremity pain with walking, but there was no evidence that Miller was

as limited in her ability to walk as she alleged. The ALJ discussed how

the record supported allegations of lower extremity pain with walking

and of Miller’s difficulty exercising in late 2013. The ALJ found that this

evidence suggested that Miller could perform sedentary exertional

activity despite her problems with walking. (Tr. 18). She pointed to the

records which showed improvement with pain from Lyrica and Tramadol

during the relevant period. (Tr. 416, 546). She noted the history of

hypertension and gastroesophageal reflux disorder were stable with

medication. (Tr. 414, 571, 851).

     In this case, the ALJ has properly reviewed and discussed her

reasons for the weight given to the opinions of Drs. Dubchak and Lentz.

The ALJ has provided “good reason” to limit the weight given to the

opinions, and thus we find that the ALJ’s determination of the claimant’s

RFC is supported by substantial evidence.




                                   - 24 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 25 of 29




     B. Miller’s symptoms as a result of fibromyalgia and
        rheumatoid arthritis

     Miller asserts that the ALJ failed to properly evaluate her

symptoms as a result of her fibromyalgia and rheumatoid arthritis.

     The Commissioner’s regulations explain how an ALJ evaluates a

claimant’s testimony regarding how symptoms affect the ability to work:

           In determining the extent to which your symptoms, such
           as pain, affect your capacity to perform basic work
           activities, we consider all of the available evidence
           described in paragraphs (c)(1) through (c)(3) of this
           section. We will consider your statements about the
           intensity, persistence, and limiting effects of your
           symptoms, and we will evaluate your statements in
           relation to the objective medical evidence and other
           evidence, in reaching a conclusion as to whether you are
           disabled. We will consider whether there are any
           inconsistencies in the evidence and the extent to which
           there are any conflicts between your statements and the
           rest of the evidence, including your history, the signs
           and laboratory findings, and statements by your medical
           sources or other persons about how your symptoms
           affect you. Your symptoms, including pain, will be
           determined to diminish your capacity for basic work
           activities to the extent that your alleged functional
           limitations and restrictions due to symptoms, such as
           pain, can reasonably be accepted as consistent with the
           objective medical evidence and other evidence.

20 C.F.R. § 404.1529(c)(4).

     Standing alone, a claimant’s allegation of a symptom is not enough

to establish an impairment or disability.       20 C.F.R. § 404.1529(a);


                                  - 25 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 26 of 29




Prokopick v. Comm’r of Soc. Sec., 272 Fed. App’x 196, 199 (3d Cir. 2008)

(“Under the regulations, an ALJ may not base a finding of disability

solely on a claimant’s statements about disabling pain. . . .”). An ALJ is

permitted to reject a claimant’s subjective testimony as long as he or she

provides sufficient reasons for doing so. Prokopick, 272 Fed. App’x at 199

(citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir.1999),

and Soc. Sec. Ruling 96–7p, 1996 WL 374186).

     The ALJ recognized Miller’s impairments due to fibromyalgia, neck

and back pain, joint swelling, chronic fatigue syndrome, depression, and

anxiety. The ALJ pointed to Miller’s allegations of lower extremity pain

with walking, particularly in the morning, and her difficulty exercising

due to pain in late 2013.      Records showed that she only required

conservative   treatment,   Humira     injections,   use   of   medications,

chiropractic manipulation, and visits to the rheumatologist, and that

improvement with respect to pain was documented with Lyrica and

Tramadol during the relevant period. The ALJ noted a recommendation

for Miller to lose weight in 2013 with records showing that she continued

to gain weight against medical advice. (Tr. 395, 413, 417, 419, 551). The

ALJ pointed to Miller’s physical examinations, in which she typically



                                  - 26 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 27 of 29




showed normal range of motion, sensation, and strength. (Tr. 533, 536,

539, 543, 545, 547,549). The records showed no longitudinal evidence of

gross inability or markedly diminished range of motion, absent reflexes,

loss of sensation, muscle atrophy or motor deficits during the relevant

period.

     Miller argues that the ALJ used her activities of daily living to

discredit her.   However, it is well-established that the extent of a

claimant’s daily activities may be one factor in determining the

credibility of the claimant’s testimony. See 20 C.F.R. § 404.1529(c)(4);

Turby v. Barnhart, 54 Fed. App’x 118, 121 n.1 (3d Cir. 2002) (“Although

certainly disability does not mean that a claimant must vegetate in a

dark room excluded from all forms of human and social activity, it is

nonetheless appropriate for the ALJ to consider the number and type of

activities, in which the claimant engages.” (citations and internal

quotation marks and brackets omitted)).

     The ALJ pointed out that Miller’s activities of daily living were just

one additional factor and not the sole factor considered by the ALJ when

determining whether Miller was disabled. The ALJ demonstrated her

consideration of Miller’s pain and subjective allegations repeatedly



                                  - 27 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 28 of 29




within the decision. (Tr. 13-21).      More specifically, despite Miller’s

allegations of difficulty with standing and walking, the ALJ found that

she was able to engage in daily activities during the relevant period. (Tr.

17, 19).

      As this Court has stated: “[I]t is permissible for such activities to be

used to assess a claimant’s [subjective allegations] in light of any true

contradiction between his or her alleged severity of symptoms and the

claimant’s activities.” Durden v. Colvin, 191 F. Supp. 3d 429, 442 (M.D.

Pa. 2016).

       C. Remand directive of Appeals Council

      Finally, Miller argues that the ALJ failed to follow the remand

directive of the Appeals Council. Under 42 U.S.C. § 405(g), this court’s

jurisdiction extends only to the commissioner of Social Security’s final

decision, which in this case is the ALJ’s second decision, not the Appeal’s

Council remand.

      As this court, has previously held, we lack the authority to consider

whether an ALJ complied with a remand order. Kissell v. Berryhill, No.

3:17-cv-02203, 2018 WL 4207746 *5 (M.D. Pa. Sept. 4, 2018) (citing Ford

v. Colvin, 2015 WL 4608136 (D. Del. July 31, 2015); Pearson v. Colvin,



                                    - 28 -
      Case 3:19-cv-01726-JFS Document 18 Filed 11/20/20 Page 29 of 29




2015 WL 9581749 (D.N.J. Dec. 30, 2015); Scott v. Astrue, 2007 WL

1725252 (E.D. Pa. June 12, 2007)). Therefore, we are constrained to

reject plaintiff’s assignment of error that the ALJ failed to follow the

record directive of the Appeals Council.

     The Court finds that the ALJ properly evaluated Miller’s subjective

allegations, the record evidence, the medical opinions of record, and

considered all of Miller’s symptoms. In light of all of the information

stated above regarding the ALJ’s analysis and explanations, we find that

there is substantial evidence to support the ALJ’s determinations.

     An appropriate Order follows.



                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  United States Magistrate

Dated: November 20, 2020




                                  - 29 -
